DETAILED ACTION
This is the Office action based on the 16825227 application filed March 20, 2020, and in response to applicant’s After Final Consideration Program Request filed on December 20, 2021.  The amendment filed December 20, 2021 has been entered.  Claims 1-4, 6-11 and 14 are currently pending and have been considered below.  Claim 14 withdrawn from further consideration.	
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

 Claim Interpretations
Claim 1 recites “the silicon-containing film, a porous film, and a non-etching target film that is a film not to be etched but is etchable by the etching gas are sequentially formed adjacent to each other” and “wherein the silicon-containing film, the porous film, and the non-etching target film are horizontally adjacent to each other”.  Since “sequentially” means “in a way that follows a particular order” (Cambridge Dictionary).  For the purpose of examining this will be interpreted as the silicon-
Claim 1 recites “the method comprising : supplying only an amine gas to the substrate…supplying the etching gas for etching the silicon-containing film to the substrate in which the amine gas is adsorbed…”.  Since the method comprises both a step of supplying only an amine gas and a step the etching gas, for the purpose of examining this will be interpreted as only an amine gas, and no other gas, is supplied during a first period, then the etching gas is supplied during a second period after the first period. 

Declaration under 35 U.S.C. 102(b)(2)(C)
Applicant’s declaration of exception under 35 U.S.C. 102(b)(2)(C) regarding Asada (U.S. PGPub. No. 20190198349) acknowledged.  
Examiner’s Amendment
This application is in condition for allowance except for the presence of claim 14 directed to an invention non-elected without traverse.  Accordingly, claim 14 been cancelled.

 Allowable Subject Matter
Claims 1-4 and 6-11 are allowed. The following is an examiner's statement of reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Response to Arguments
Applicant's arguments filed December 20, 2021 have been fully considered as follows:Claim 1, drawn to a method, is allowable because it has been amended to incorporate allowable features of claim 12.  Since claim 14 is drawn to an apparatus, it cannot be rejoined.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS PHAM whose telephone number is (571)270-7670.  The examiner can normally be reached on MTWThF10to7 EST.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on (571)272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS T PHAM/Primary Examiner, Art Unit 1713